Note: Pursuant to Fed. Cir. R. 47.6, this order is not citable as precedent.
                                  It is a public record.


   United States Court of Appeals for the Federal Circuit
                                    04-1058, -1080

                                    CEMEX, S.A.,

                                                   Plaintiff-Cross Appellant,
                                            v.

                                  UNITED STATES,

                                                   Defendant-Appellee,
                                            v.

          THE AD HOC COMMITTEE OF AZ-NM-TX-FL PRODUCERS
                     OF GRAY PORTLAND CEMENT
            and NATIONAL CEMENT COMPANY OF CALIFORNIA,

                                                   Defendants-Appellants.

                                     O R D E R

Before NEWMAN, MICHEL, and RADER, Circuit Judges.

      A petition for panel rehearing having been filed by the APPELLEE, UNITED

STATES,

      UPON CONSIDERATION THEREOF, it is

      ORDERED that the petition for rehearing is GRANTED for the limited

purpose of making the changes indicated on the attached errata and is, in all other

respects, DENIED.

      The mandate of the court will issue on December 21, 2004.

                                            FOR THE COURT

December 14, 2004                           Jan Horbaly

                                            Jan Horbaly
                                            Clerk

c: Joseph W. Dorn, Esq.
   Irwin P. Altschuler, Esq.
   David S. Silverbrand, Esq.
   United States Court of Appeals for the Federal Circuit



                                      ERRATA


                                December 14, 2004


#04-1058, 04-1080: Cemex, S.A. v. United States

Precedential Opinion

Issued: September 28, 2004

Please make the following correction:

On page 15 of the opinion, change the sentence to read: “Designed to enable
domestic manufacturers to contest Customs’ determinations regarding the
appraised value, classification, or rate of duty on imported merchandise, [FN8]
section 1516 contemplates remedies solely prospective in nature, and cannot
after-the-fact cure Customs’ decisions with respect to liquidation, legal or illegal.”